       Case 2:19-cv-02551-JAR-TJJ Document 20 Filed 03/06/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 AUSTIN ERICKSON,                               )
                                                )
                 Plaintiff,                     )
                                                )
        v.                                      )         Case No. 2:19-cv-02551-JAR-TJJ
                                                )
 HAZ-MAT RESPONSE, INC.,                        )
                                                )
                 Defendant.                     )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate that Plaintiff’s action,

including all claims asserted therein, is hereby dismissed with prejudice, with each party to bear

its own costs.



    Respectfully submitted,                          Respectfully submitted,

    CORNERSTONE LAW FIRM                             JACKSON LEWIS P.C.

By: /s/ Joshua P. Wunderlich                    By: /s/ Camille L. Roe
   Joshua P. Wunderlich D. Kan. #78506             Kyle B. Russell KS Bar #20457
   j.wunderlich@cornerstonefirm.com                Kyle.Russell@jacksonlewis.com
   8350 N. St. Clair Ave., Suite 225               Camille L. Roe KS Bar #26104
   Kansas City, MO 64151                           Camille.Roe@jacksonlewis.com
   Phone:            (816) 581-4040                7101 College Blvd, Suite 1200
   Facsimile:        (816) 741-8889                Overland Park, KS 66210
                                                   Phone:            (913) 981-1018
    ATTORNEY FOR PLAINTIFF                         Facsimile:        (913) 981-1019

                                                     ATTORNEYS FOR DEFENDANT
